The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 29, 2014

                                       No. 04-14-00245-CR

                                  David Nicholas GALLEGOS,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR10033
                        Honorable Raymond Angelini, Judge Presiding

                                         ORDER
       The State’s brief was originally due to be filed on August 27, 2014. The State’s first
motion for extension of time was granted, extending the deadline for filing the brief to
September 26, 2014. On September 29, 2014, the State filed a motion requesting an additional
extension of time to file the brief until October 27, 2014, for a total extension of sixty days. The
motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT THE STATE
WILL BE GRANTED. The State’s brief must be filed by October 27, 2014.


                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court